Citation Nr: 1044938	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran testified at a video conference hearing before the 
undersigned in May 2010 and at a regional office hearing before a 
decision review officer in October 2008.  The hearing transcripts 
are of record and were reviewed.  In August 2010, the Board 
remanded the claim for additional development.  The Veteran 
submitted additional evidence in support of his claim in October 
2010, but waived agency of original jurisdiction (AOJ) review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current skin condition should be 
service-connected because he had a skin condition while in 
service, and he has had skin symptoms since his separation from 
service.  Specifically, he states that he has had breakouts of 
acne-like pustules on his head, face, and neck area since his 
active duty service.  He asserts that he has one or more skin 
disorders due to his exposure to hydraulic fluid during the 
performance of his inservice duties as an aircraft mechanic and 
due to exposure to herbicides, including Agent Orange, during his 
service in Vietnam.  

The Veteran is shown to have had qualifying service in the 
Republic of Vietnam.  Therefore, the laws pertaining to veterans 
who have been exposed to Agent Orange are applicable.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2010).  

The Veteran's service treatment reports show treatment for skin 
symptoms between March and November of 1970, with notations of 
warts, and a rash on the neck, and impressions of acne vulgaris, 
pseudofolliculitis barbae, and allergic dermatitis.  There is no 
record of treatment for skin symptoms dated after November 1970.  
The Veteran's separation examination report, dated in April 1972, 
shows that his skin was clinically evaluated as normal.  In an 
associated "report of medical history," he denied a history of 
skin diseases.  The earliest post-service medical evidence of 
treatment for skin symptoms is dated in 1989, about 17 years 
after separation from service.  This evidence shows that the 
Veteran had been provided diagnoses of skin disorders that 
included chloracne, folliculitis, acne, acne keloidosis, 
seborrhea, and dermatitis.  

In August 2010, the Board remanded the claim for additional 
development.  The Board noted that a December 2008 VA examination 
report showed that the examiner had concluded that the Veteran's 
in-service treatment of pseudofolliculitis, and acne vulgaris, 
was not related to his current diagnosis of folliculitis.  
However, the Board stated that the VA examination report failed 
to provide etiological opinions as to his other skin diagnoses, 
including chloracne, acne, dermatitis, seborrhea, and acne 
keloidosis.  The Board, therefore, directed that the Veteran be 
afforded another examination, to include an etiological opinion.  
The Board stated that "[t]he examiner should provide a thorough 
rationale for his or her conclusion." 

In September 2010, the Veteran was afforded a VA examination.  
The report of that examination shows that the impressions were 
folliculitis of the scalp, multiple seborrheic keratoses of the 
back, and "no evidence of pseusdofolliculitis barbae, acne, or 
chloracne at this time."  The examiner concluded that it was 
unlikely that the Veteran's folliculitis of the scalp and 
seborrheic keratoses of the back were related to his service, 
including exposure to Agent Orange or hydraulic fluid.  

The Court has indicated that it constitutes error on the part of 
the Board to fail to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In this case, the etiological opinion in the 
September 2010 VA examination report contains an insufficient 
rationale for adjudication of the claim.  The opinion is summary 
in nature, does not include an adequate rationale, and does not 
address the valid or invalidity of the previous diagnoses of 
record.  The Court has held that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board notes that medical evidence that 
is too speculative to establish nexus is also insufficient to 
establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 
79, 85 (2006).  The Court has held, however, that if a physician 
is able to state that a link between a disability and an in-
service injury or disease is "less likely than not," or "at 
least as likely as not," he or she can and should give that 
opinion.  It was further noted that there is no need to eliminate 
all lesser probabilities or to ascertain greater probabilities.  
See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

In addition, the Board notes that the claims file includes VA 
progress notes, dated between 2005 and 2010, which appear to have 
been associated with the claims file subsequent to the September 
2010 VA examination.  While some of these reports are duplicative 
of evidence that was of record at the time of the September 2010 
VA examination report, some of this evidence was not of record.  
In particular, it does not appear that VA progress notes, dated 
between 2009 and 2010, were of record.  This evidence (some of 
which is dated after the September 2010 VA examination report), 
shows that the Veteran was repeatedly noted to have chloracne; it 
also contains a number of notations of folliculitis and 
dermatitis.   

Where, as here, a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain diseases, 
to include chloracne or other acneform disease consistent with 
chloracne, shall be service-connected subject to certain 
requirements.  See 38 C.F.R. § 3.309(e).  For chloracne the 
disorder must have become manifest to a degree of 10 percent or 
more within a year of the last date on which the Veteran was 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  The 
Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court 
held that the requirement that there be a current disability is 
satisfied when the disability is shown at the time of the claim 
or during the pendency of the claim, even though the disability 
subsequently resolves.  In Ardison v. Brown, 6 Vet. App. 405 
(1994), the Court held that when the evidence reflects that a 
disability has a history of remission and recurrence, the duty to 
assist requires that any examination be given during an active 
stage of the condition.  Given the foregoing evidence of 
chloracne (which is dated both prior to, and after the September 
2010 VA examination report), a remand is required to obtain an 
opinion as to whether the Veteran has had chloracne at any time 
during the appeal period.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
examination of his skin.  The claims folder 
and a copy of this REMAND should be 
reviewed by the examiner, and the examiner 
must annotate the examination report that 
the claims file was in fact made available 
for review in conjunction with the 
examination.  

a)  The examiner should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran has chloracne 
that was either incurred as a result of 
service or was manifest to a degree of 10 
percent or more within a year of the last 
date on which he was exposed to an 
herbicide agent.

b)  For all skin disorders other than 
chloracne, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the Veteran's skin 
disorders were incurred as a result of 
service.  

c)  The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

d)  If the examiner cannot express any of 
the requested opinions, the examiner should 
explain the reasons therefor.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination of 
this claim remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, and applicable 
law and regulations considered.  The 
appellant and his representative should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


